Filed 10/26/20                                                                        Case 20-24783                                                                           Doc 30




                                                                                                                                                  H Checkifthis isan
                                                                                                                                                      amended filing



       Official Form 207
       Sta(ement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                           04/19
       The debtor mLlst ansvver every question. If more space is needed, attacl` a separate sheet to thls fom. On the top of anyadditlonal pages,
       vvrlt® the debtor's name and case number (lf known).

                      Income

       1. Cross rov®hue from bu§ln®ss

             I None.

              Id®nttry the b®glnnlng and ehdlng dates of the d®btor's flscal year,                        Sourc®s of rovonu®                         Crtne revenue
              which may b® a calendar year                                                                Check all that apply                       (boforo deductions and
                                                                                                                                                     exclu8ions)

              From the beginning of the fiscal year to flllng date:                                       I Operating a business                              $2,419,501.18
              From 1/01/2020 to Flllng Date
                                                                                                          I Onor

              For prior year:                                                                             I Operating a business                              $3,195,550.51
              From 1/01/2019 to 12/31/2019
                                                                                                          H Other


              For year before that:                                                                       I Operating a business                             $2,204,820.00
              From 1/01/2018 to 12/31/2018
                                                                                                          I Other

      2.   Non-bus[n®ss rov®nuo
           Include revenue regardless of whether that revenue is taxable. rvowhus/.ness /'ncomo may include interest, dividends, money collected from lawsuits,
           and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

             I None.

                                                                                                          Doscriptloh of sources of r®v®nu®          Gross r®veniie ftom
                                                                                                                                                     each souico
                                                                                                                                                     (before deductions and
                                                                                                                                                     oxclusions)

                     Llst C®rfaln Transfers Made B®foro FII[n                   for Bankru

      3, C®rtaln payments or transfers to credltors wlthln 90 days before flllng thls case
           List payments or transfers+ncluding expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
           filing this case unless the aggregate value of all property transferred to that creditor is loss than $6,825. (This amount may bo adjusted on 4/01/22
           and every 3 years after that `^fth respect to cases filed on or after the date of adjustment.)

             lJ None.

             Crodltor.s Name and Addrose                                               Dates               Total amount ofvalu®          Rcas®ne for payment or fronefor
                                                                                                                                         Check all that apply




      Oncial Form 207                                         Statement ®f Flhanclal Affilre for Nan-]ndlvlduale Flllng for Bankruptey                                   page 1

      Softvaro Cop}rright (c) 1996.2020 Best Case, LLC . w`In^r: bestca8e.com                                                                                Ekst Case Bankruptcy
Filed 10/26/20                                                                     Case 20-24783                                                                                 Doc 30


        Debtor         Gregory G. Smith, M.D., A professionail corporation                                          Case number /Iffrorm/ 20-247e3



              Crodltoi's Name and Address                                            Dates                  Total amount of valLi®          R®aeorls for payment or transfer
                                                                                                                                           Chock all that apply
              3.1.
                      Lany R. Feliclano                                              8/13/2020                          $17,366.73          I] Secureddebt
                      9266 LagLina Lake                                              ($2,741.86);                                          I Unsecuned loan repayments
                      Elk Clove, CA 95758                                            8/13rao                                               I Supplies or vendors
                                                                                     ($8,455.83);                                          I Services
                                                                                     9/24'20
                                                                                                                                           I Other Reimbursement for
                                                                                     ($6,169.04)
                                                                                                                                           insurance

              3.2.
                      Henry Schein                                                   10„/2020                             $8,171.93         l] Seoureddebt
                      P.O. Box 7156                                                                                                        t] Unsecured loan repayments
                      Pasadena, CA 91109                                                                                                   I Suppliers or vendors
                                                                                                                                           H Services
                                                                                                                                           I Other

              3.3.
                      Callfomla Cholc® B®nofit                                       7/17/20                            $40,404.32         I S®cureddobt
                      Administrators                                                 ($10,135.95);                                         I Unsecured loan repayments
                      721 S. Parker Street, Suite ZOO                                9/29rao                                               I Suppliers or vendors
                      Orange, CA 92868                                               ($9,®51.11);                                          I Services
                                                                                     10'1'20
                                                                                                                                           I Other Modjcal Insurance
                                                                                     ($10,189.31);
                                                                                     10'8'20
                                                                                      $10,227.95
              3.4.
                      Hartford Insurance                                             7/23'20                              Se,436.68         I seoureddebt
                      3600 Wlseman Blvd,                                             ($956.00);                                            I Unsecured loan repayments
                      Sam Antonio, 1X 78251                                          112:J12l®                                             1] Suppliers or vendors
                                                                                     ($2,395.56);                                          I Services
                                                                                     8125IZ®
                                                                                                                                           I Other Work®r's
                                                                                     ($2,689.56);
                                                                                     9/25/20                                               ComDensatlon lneuranc®
                                                                                      $2,395.56
              3.5'
                      Hospital Drive Partners, LLC                                   August 2020                          $9,280.00         l] Secureddebt
                      7600 Hospital Drive, Suite J                                                                                         I Unsocured loan repayments
                      Sacramento, CA 95823-5406                                                                                            I Suppliers or vendors
                                                                                                                                           I Services
                                                                                                                                           I Other Ron(


      4. Payments or other transfers of property made wlthln 1 year before flllng thls case that beneflted any lns[d®r
           List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
           or coslgned by an insider unless the aggregate value of all property transfeITed to or for the benefit Of the insider is less than $6,825. IThis amount
           may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
           listed in line 3. /ns/.dora include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
           debtor and their relatives; affiliates of the debtor and insiders of such affiliatos; and any managing agent of the debtor.11 U.S.C. § 101 (31 ).

            H None.

             Inelder'e name and address                                             Dates                    Tofal amount ofvallie         Reaeone for payment or tram.for
             R®Iatlonehlp to debtor
             4.1.     M®ditab soft`A/are lnc.                                       6/25/20                           $142,8oo.oo          Payments on short torn loan.
                     1420 Rlv®r Park Drive, Suite 120                               (tt2'®00);
                     Sacramento, CA 95815                                           7/23/20
                     Debtor CEO ls a Chairman and his wife                          ($50'000);
                     owns 50% int®rost                                              112AI2k'
                                                                                     $50,000




      Official Fom 207                                          Statement of Flnanclal Affilre for Nan-lndlvlduale FIIlng for Banknlptcy                                    page 2
      Sofi`raro Copyright (c) 1996-2020 Boat Case. LLC -`"M/.I)estcase.com                                                                                       Bet Case Bankruptey
Filed 10/26/20                                                                  Case 20-24783                                                                                Doc 30


       Debtor         Gregory G. Smith, M.D., A professional corporation                                        Case number wfrorm/ 20-247e3



             lhslder's name and address                                           Dates                  Total amount of valil®          R®aeons for payment or transfer
             Relatlonshlp to debtor
             4.2, Palatnik Medical corp.                                          6/16'20                           $4o,ooo.oo           Loan payment
                   dba Allmed Medical Center
                   P.O. Box 661266
                     Sacramento, CA 95866
                     D®btor CEO owned a 49% Interest

             4.3.     Ashley.a stafflng, lnc.                                     4/9/20                          $114,951.5e         ¥®YLsi:grsh®°mme:t`.nc°mo
                     9685 Nature Trail Way                                        ($10'000);
                     Elk Grove, CA 95757                                          4/15/20
                     0\Arned by Gregory Smith MD (former                          ($3,507.13);
                     shareholder and former manager)                              5/1 1 '20
                                                                                  ($32,179.88);
                                                                                  6/2/20
                                                                                  ($40,720);
                                                                                  6/5/20
                                                                                   $28,544.57
             4.4.    Medltab soft`^/are lnc.                                      1ra8m                           $117,184.77            Payments on past due Invoices.
                     1420 Rlver Park Drive, Suife 120                             (On.24);
                     Sacramento, CA 95815                                         3rerm (ca);
                     Debtor CEO is a Chalrrrlain and wife                         3/llm
                     owns 50% interest                                            ($58.32);
                                                                                  6/16m
                                                                                  (ifeooo);
                                                                                  6125IZO
                                                                                  (sO7,97926);
                                                                                  |nrmo
                                                                                  ($1");
                                                                                  8IZ0IZO
                                                                                  tsei,990.95i
             4.5,     MG Hosting services LLC                                     11„n9                             $17,8o2.73           Payments on past due Invoices.
                     e The Gro®n, Suite 8                                         ($1,110);
                     Dover, DE 19901                                              11„4„9
                     Debtor CEO's wife owns 50®/a interest                        ($1,110);
                                                                                  iiA2in9
                                                                                  ($1,110);
                                                                                  11rm9
                                                                                  ($1,110);
                                                                                  1/14m
                                                                                  ($1,110);
                                                                                  2/llreo
                                                                                  ($1,110);
                                                                                  3/4m
                                                                                  (se,190);
                                                                                  u9IZO
                                                                                  (se,loo);
                                                                                  5IZ9120
                                                                                  (ttl65.73);
                                                                                  1115IZO
                                                                                  (se,687)




      Official Form 207                                    Statom®nt Of Flnanclal Arfulrs for Nob-Indlvldual8 FIIlng for Bankruptcy                                     page 3

      Sofuar® Cop}rrioht (c) 1996-2020 Best Case, LLC -wA^^r. be8tca8e.com                                                                                  Eked Case Efankruptcy
Filed 10/26/20                                                                     Case 20-24783                                                                                      Doc 30


        Debtor       Gpo          G. Smith, M.D., A Professional Co                                                  Case number /#frorm/ 20-24783



              lnelder'9 name and address                                             Dates                    Total amount of value            Reasons for payment or transfer
              R®Iatlonshlp to debtor
              4.6.     NEXUS HR SERVICES                                             1re8m                               $36,517.46         fpoaryhmueLn::°rre:::tr:eu::nrvvf:!ecses
                      1420 Rlver Park Drive, Suite 1                                 (se,115);
                      Sacramento, CA 95815                                           3/10m                                                    provided.
                      Debtor CEO.s wife owns 100% lntorost                           (se,306.04);
                                                                                     511ueo
                                                                                     (se267.57);
                                                                                     112JZO
                                                                                     ($12,123.69);
                                                                                     8/llm
                                                                                     (trap.16);
                                                                                     10rm
                                                                                     HRE I IHH

              4.7.     Practice Management, Inc.                                     IIIIZO                              $91,278,92            fpoarybT,?I:tgf::#::#:::rdoej::s
                      650 Howe Avenue, Suite 810                                     (se,666.64);
                      Sacramento, CA 95e25                                           1ra8m
                      Debtor CEO's w[fo owns 50®/® interest                          (es,05i.82)
                                                                                     2Ieno
                                                                                     (sexp.07);
                                                                                     316IZ®
                                                                                     ("513.62)
                                                                                     3/19rm
                                                                                     (se,64346)
                                                                                     5112120
                                                                                     ($10,000)
                                                                                     5IZ6120
                                                                                     (ca79OA3);
                                                                                     612rao
                                                                                     (sOcO1.70);
                                                                                     619IZ®
                                                                                     (se,9io.56);
                                                                                     6/llm
                                                                                     ($10,798.19)
                                                                                     |relz®
                                                                                     (sequ45);
                                                                                     8mm
                                                                                     (se,104.23);
                                                                                     8IZIIZO
                                                                                     (se,127.03,
                                                                                    sepe.53,
                                                                                    $5,974.19

             4.8.      GregoryG. Smith, lvl.D.                                      5/31/20                              $61,5oo.oo            Paymenton loans.
                     9685 Nature Trail Way                                          ($30,000'
                     Elk Grove, CA 95757                                            $1'500);
                     Former shareholder and former                                  6/1 0/20
                     manaq®r                                                        ($30,000)

      5. R®possessions, foreclosLlres, and rotums
          List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
          a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

            I None

             Credltor's name and address                                Descrlb® Of the Property                                            Date                  Value of property


      6. Setoffs
          List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or othewise took anything from an account
          of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
          debt.


      Official Form 207                                         Statement of Flnanclal Affalre for Nod-lhdlvlduale FIIlng for I)ankruptey                                       page 4
      Soft`raro Copyright (a) 1996-2020 Boat Ca8o, LLC - `mMr.bestcaco.com                                                                                          B)st Caco Efankruptcy
Filed 10/26/20                                                                      Case 20-24783                                                                                   Doc 30


       Debtor         Gregory G. Smith, M.D., A professiohal corporation                                            Case number /iffrorm/ 20-247e3




             I None

              Crodltor's name and address                                 Description Of the action creditor took                          Date action was                  Amotlnt
                                                                                                                                           taken

                          al Actlons or Assl nments

       7. L®9al actlons, admlnlstratlve proc®ed[ngs, court aictlons, ®xecutlons, attachments. or gov®mmental aud[ts
           List the legal actions, proceedings. investigations, arbitrations, mediations. and audits by federal or state agencies in which the debtor was involved
           in any capacityLwithin 1 year before filing this case.

             lJ None.

                      Cas® tltl®                                          Nature of case              Court or agency's name and                   Status of case
                      Cae® number                                                                     address
              7.1.     Balboa capital corp. v.                            Civil - Broach of           Orange County Superior                       . pending
                      Gregory C. Smith, M,D,, APC                         Contract                    Court                                        I On appeal
                      Case No. 30-2020-01147542                                                       700 Civic center Drive W®St
                                                                                                                                                   1] Concluded
                                                                                                      Santa Aha, CA 92701

              7.2.     Gregorysmlth, M.D., ®tal. v.                       Breach of                   Sacramento County                            I pending
                      Mit®shkumar Patel, ®t al.                           flduciary duty,             superior Court                               I on appeal
                      Case No. 34-202000283589                            breach of                   720 Ninth Stro®t
                                                                                                                                                   I Concluded
                                                                          contract, other             Sacramento, CA 95814
                                                                          actlons-
                                                                          Complalnt filed
                                                                          8/20/2020;
                                                                          cross-omplalnt
                                                                          to be filed.


       8. Asslgnmonts and rocelvershlp
           List any property in the hands of an assignee for the beneft of creditors during the 120 days before filing this case and any property in the hands of a
           receiver, custodian, or other court-appointed officer \^fthin 1 year before filing triis case.

             I None


                     C®rtaln Glfts and Charltat)le Contril]utlons

      9. Llst all glfts or charitable contrlbutlons the debtor gave to a rocipl®nt wlthln 2 years before f]llng thls case uhl®ss the aggrogato va[u® of
           the glfte to that roclp!®nt ls lose than $11,000

            I None
                      R®clplent's name and address                        Descrfptlon of the glob or contrlbLitlons                   Dates given

             9.1.      Faith Dlrect (online)                              Cash contributlons
                       address unknown                                                                                               Last year

                      R®c]pl®nts rolatlohsh[p to debtor




                     C®rtaln Losses

       10. All loss®s from flre, theft, or other casualty wlthln 1 year boforo flllng thls case.

            I None




      Official Form 207                                           Statement of F]nanclal Affalrs for Nob-lndMduale Flllng for Bankruptey                                       page 5

      Soft`rare Copyright (c) 1996-2020 Bcot Case, LLC -`M^n^r. be8tca8o.com                                                                                        Pest Cbe Bankruptey
Filed 10/26/20                                                                          Case 20-24783                                                                      Doc 30


        Debtor         Gregory G. Smith, M.D., A professional corporation                                               Case number /Iffrorm/ 20-247e3



              Doscrlptloh ®f the prop®rt)/ lost and                        Amount Of payments roc®lved for the lose                   Dates of loss      Value ®f prop®rfy
              how tlie loss occurred                                                                                                                                     lost
                                                                           lf you have received payments to cover the less, for
                                                                           example, from insurance, government compencaton, or
                                                                           tort lfablllty, list the total recolved.

                                                                           Llst unpeld clalms on Officlal Form 106A/B /Schodr/a
                                                                           AIB: Assets - R®al and Personal Property).

                     C®rtaln Pa         ent8 or Transfers

       11. Payments rolat®d to I)ankruptey
           List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
           of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
           relief, or filing a bankruptey case.

             F None.

                        Who was pald or who roce]ved                           lf not money, describe any propert)/ traneforrod            Dads           Total amount or
                        the trahsfor?                                                                                                                                 valu®
                        Address
              11.1.       Meegan, Hanschu &                                    $26,167.00 retainer paid for
                        Kassenbrock                                            prelbankruptcy legal services and chapter
                        11341 Gold Express Drive,                              11 s®rvic®s ($21,652.00 in trust remaining
                        Suite 110                                              for chapter 11 services, as of petitlon                     Soptomb®r
                        Rancho Cordova, CA 95670                               dat®).                                                      24, 2020           $26,167.00

                        Emall or w®bsito aiddrees


                        Who made the payment, If not debtor?




       12. Solf€ottlod trusts of whlch the debtor ls a b®noflclary
           List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
           to a self-settled trust or similar device.
           Do not include transfers already listed on this statement.

             I None.

              Name ®f trust or d®vic®                                          Dcocribe any prop®rt}/ transforrod                  Dates trahsfors        Total amount or
                                                                                                                                   w®ro made                       value

       13. Transfers not already IIst®d on this stat®m®nt
           List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
           2 years bofore the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
           both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement,

             I None.

                      Who roc®ived transfer?                              Descriptlon of property hrreforred or                      Date transfer        Total amount or
                      Add-                                                payinents recelved or debts pald ln exchange               was made                         valu®
              13.1
                                                                          The Debtor ls lhvest]gating Improper
                                                                          transfers of funds to or for the benefit of
                                                                          Gregory G. Smith before current
                                                                          management took control of the Debtors
                                                                          business operations, Payments to Smith
                      Gregory C. Smith, M.D,                              ld®ntiflod ols®wh®r® ln this Statom®nt of
                      9685 Nature Trail Way                               Flnanclal Aflfalrs may bo subject to
                      Elk Grove, CA 95758                                 r®COVO      the D®btor.                                    2019.2020                 Unknown

                      R®latl®nshlp to del)1:or
                      Former shareholder


                     Prevlous Locatlons
      Official Form 207                                           Stdem®nt of Flnanclal Affilre for Nonlndlvldua[e FIllng for Bankruptcy                              page 6
      Soft`maro Copyright (c) 1996.2020 Best Ca8®,. LLC -`AnlMr.bestcase.com                                                                               Bed Cae® Bankruptcy
Filed 10/26/20                                                                    Case 20-24783                                                                            Doc 30


        Debtor        Crogory G. Smith, M.D„ A professional corporation                                       Case number /Mfroun/ 20-24783




       14. Provlous addresses
           List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


             I Does not apply

                        Addrose                                                                                                 Dato8 Of occupancy
                                                                                                                                From-To

                    Health Care Bankru

       15. Health Care bankruptcles
           ls the debtor primarily engaged in often.ng services and facilities for:
           - diagnosing or beating injury, deformity, or disease, or
           - providing any surgical, psychiatric, drug treatment. or obstetric care?


             I    No.Gotopart9.
             1]    Yes. Fill in the information below.



                        Facilfty name and addreee                      Nature of the I)uslnese operation, including fyp® of servlcee           lf debtor provldee meals
                                                                       the debtor provid®e                                                     and housing, number of
                                                                                                                                               patients in d®btor'® care

                    Personall Identiflabl® Information

       16. Does the debtor collect and retain personally ld®ntifiable Information of cListomere?

            IJ    No.
            I     Yes. State the nature of the information collected and retained.

                         M®dical
                         Does the debtor have a privaey policy about that information?
                         HNo
                         lyes
       17. Wlthln 6 years before flling this cae®, haiv® any employ®ee of the debtor been particlpant8 ln any ERISA, 401(k), 403(b), or other pension or
           profit€haring plan made available by the debtor as an employ®® b®nofit?

            I     No.Gotopartl0.
            t]    Yes. Does the debtor serve as plan administrator?


                    Certain Financial Accounts, Safe D® osit Boxes, and Stora

       18. Closed financial accounts
          Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtors benefit, closed, sold,
          moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
          cooperatives, associations, and other financial institutions.

            I None
                      Flnanclal Institution name and                    Last 4 digits of       Type of account or           Date account was               Last balance
                      Add ress                                          accou nt number        lnsfument                    closed, sold,              before closlng or
                                                                                                                            mov®d' a,                           harrofor
                                                                                                                            Iran.fond
       19. Safe deposlt boxes
          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
          Case.




      Oflicial Fom 207                                    Statement Of Flnanc[al Affalre for N®nlndlv[dual8 Fl]lng for Bankruptcy                                    page 7
      Software Copyright (c) 199e-2020 Best Caco, LLC -wMAr. bestcaso.com                                                                                Efo8t Ca8® Bankruptcy
Filed 10/26/20                                                                      Case 20-24783                                                                          Doc 30


        Debtor         Gregory G, Smith, M.D., A professional corporation                                            Case number /Iffrorm/ 20-24783




             I None

              D®posltory lnsthotlon name and address                           Names of anyone wlth                    Descrlptlon of the cont®rits      DO you 8tlll
                                                                               acaeS to it                                                               have 1'?
                                                                               Address

       20. Offlpromlses storage
            List any property kept in storage units or warehouses within 1 year bofore filing this case. Do not include facilities that are in a part of a building in
            which the debtor does business.



             I None

              Faclllfy name and address                                        Names of anyone wlth                    D®scriptlon of the cont®nt8       DO you ®tlll
                                                                               acH- to lt                                                                rlav® It?


                                 the Debtor Holds or Controls That the Del)tor Does Not O`A/n

       21. Prop®rfy held for another
           List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
           not list leased or rented property.

            I None


                     D®ta]le About Environment lnformatlon

       For the purpose of Part 12, the following definitions apply:
             Enw.rormonfa/ /aw means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
             medium affected (air, land, water, or any other medium).

             Sffo means any location, facility, or property, including disposal sites, that (he debtor now owns, operates, or utilizes or that the debtor formerly
             owned, operated, or utilized.

             HazardoL/§ matori.a/ means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
             similarly harmful substance.

       Report all notlc®s, rol®aees, and proceedings known, regardless of when they occurred.

      22.    Has the debtor boon a party in anyjudlcial or administrative proc®edlng under any ®nvlronmental law? Include s®ttlem®nts and orders.

             INo.
             1]    Yes. Provide details below.

             Case tltl®                                                        Court ®r agency name and                Natilro of the case               Status of case
             Case number                                                       address

      23. Has any 9ov®mm®ntal unit oth®rwis® notified the debtor that the debtor may b® liable or pot®ntially I!abl® under or in vlolation of an
          envlronmenfal lavv?

             INo.
             H     Yes. Provide details below.

             Slt® name and addrose                                             Govemmeutal unit name and                   Environmental law, lf known   Date of h®tlce
                                                                               addres
      24. Has the debtor notlfl®d any 9ovemmental unlt of any roleas® of hazardous mat®rial?

             INo.
             1]    Yes. Provide details below.

             Slt® name and address                                             Gov®mm®nfal unit name and                   Environm®ntal law, lf known   Date of notice
                                                                               address

                    Befalls About the Debtor.a Business or Connoctlons to An Busln®ss

      Official Form 207                                          Statement of Flnanclal Affalrs for Nob-lndlvlduale Flllng for Bankruptey                             page 8

      Softvare Copyright (c) 1096-2020 Boat Case, LLC - `^^M^/,I)ectcase.com                                                                              Etoct Case Bankruptey
Filed 10/26/20                                                                       Case 20-24783                                                                                      Doc 30


        Debtor          ere        G. Smith, M.D., A Professional Co oration                                          Case number /#frorm/ 20-247e3



       25. Other buslnosses ln whlch the debtor has or has had an lntorost
            List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
            Include this information even if already listed in the Schedules.

              I None

            Busln®ss name address                                        Descrlb® the nallre of the buslness                 Employer ld®ntlf]catlon number
                                                                                                                             Do not include Social Securit)/ number or lTIN.

                                                                                                                             Dates buslnees exlstod

       26. Books, rceords, and flnanclal Statements
            26a. List all accountants and bookkeepers who maintained the debtors books and records within 2 years before filing this case.
                   I None

               Name and address                                                                                                                                Date of servlce
                                                                                                                                                              From-T®
               26a.1.         Wilfried N®umann                                                                                                                   2017 and 2018
                              Win Bookkeeping & Tax Service
                              8e41 Willlaimson Drive, Sto. 80
                              Elk Grove, CA 95624-1eoo

               26a.2.          Chukwukachidi                                                                                                                  2019
                              17639 Mull]®ny Drive
                              Carson, CA 90746

            26b. List all firms or indMduals who have audited, compiled, or reviewed debtor's bcoks of account and records or prepared a financial statomont
                 within 2 years before filing this case.

                   I None

               Name and address                                                                                                                               Date of s®rvlc®
                                                                                                                                                              From-To
              26b.1,           GregoryG.Sml(h, M.D.                                                                                                           Through Doc, 201e
                              9685 Nature Troll Way
                              Elk Grove, CA 95757
              Name and address                                                                                                                                Date of s®rvic®
                                                                                                                                                              From-To
              26b.2.          Cam®IitaYambalia                                                                                                                Through Doc. 2018
                              9685 Nature Trail Way
                              Elk Grove, CA 95757

            26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed,

                  I None

              Name and addr®es                                                                                               lf any books of account and rocoTds are
                                                                                                                           unavallabl®, ®xplaln why
              26c.1.           Chukwukachldi
                              17639 Mulbeny Drive
                              Carson, CA 90746
              26c.2.          Wllfried Neumann
                              Wln Bookkeeping & Tax service
                              ee41 Wllliamson Drive, Sto. eo
                              Elk Grove CA 95624.1 800

              26c.3.          MlrlaDavlla
                              7600 Hospital Drive, Suite G
                              Sacramento, CA 95823
              26c.4.           Paragl patel
                              7600 Hospital Drive, Suite G
                              Sacramento, CA 95823
      Official Form 207                                            Statement of Flnanclal Affilrs for Non-IndMduale Flllng for I)ankruptcy                                          page 9
       §oft`raro Copyright (c) 1996-2020 Best Case. LLC - `^M`^/.bestcase,com                                                                                           Boot Caco Bankruptey
Filed 10/26/20                                                                     Case 20-24783                                                                              Doc 30


        Debtor          ere       a. Smith, M.D., A Professional Co oration                                        Case number /ff frown) 20-24783




            26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
                 statement within 2 years before filing this case.

                   I None

                 Name and address

       27. Inv®ntori®s
            Have any inventories of the debtor's property been taken within 2 years before filing this case?

              INo
              I    Yes. Give the details about the two most recent inventories.

                        Name of the person who sup®rvls®d the taklng Of tl)®                           Date of Inventory         The dollar amount and basls (cost, market,
                        inventory                                                                                               or other baels) Of each Inventory

       28. List the del)tor's officers, directors. managing meml)ere, 9®noral partners, members in control, controlllng shaneholder9, or other people
           ln control of the debtor at the tlm® of the flllng of thl8 case.

                 Name                                           Address                                                 Peslt]on and nature of any           % of Interest, If
                                                                                                                     lnteiest                              any
                 Mitoshkumar patel                             7600 Hospital Drive, Suite G                          Chief Executive officer;             49®/a
                                                               Sacramento, CA 95823                                    Shareholder

                 Name                                         Address                                                Pos]tlon and nature of any
                                                                                                                     lnt®rcot
                 Mlrla Davlla                                  7600 Hospital Drive, Suite G                          Secretary
                                                               Sacramento, CA 95823

              Name                                            Address                                                Posltlon and nature of any
                                                                                                                     lnt®ust
                 Para,gl Patel                                7600 Hospital Drive, Suite G                           Chief Financial Offlc®r
                                                              Sacramento, CA 95823

              Name                                            Add-                                                   Poeltlon and nature of any
                                                                                                                     lnt®roet
              David Kyle, D.O.                                2639 Ivy HllI Drive                                    Shareholder
                                                              R®dding, CA 96002



       29. Wi(hln 1 year boforo the flllng of this case, did the debtor have officers, dlroctors, managlng members, gonoral partners, members in
           control of the debtor. or ehareholders ln control of the debtor who no longer hold tliee® posltlons?


             DNo
             I     Yes. Identify below.

              Name                                            Address                                                Posltlon and natilre of any      period durlng whlch
                                                                                                                     lnt®eet                          poeil:Ion or Interest
                                                                                                                                                      wac hold
              Gregory G. Smith, M.D.                          9685 Nature Trail Way                                  Managing officer                 Up to approx,
                                                              Elk Grove, CA 95757                                                                     August 2020


       30. Payments. dlstributlons, or wlthdrawals crodlted or glven to lnsld®rs
           Within 1 year before filing this case. did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
           loans, credits on loans, stock redemptions, and options exercised?

             EJNo
             I     Yes. Identry below.

                        Narrie and address of roclplent                  Amount of morioy ®r descrlptlon and value of               Dates              Reason for
                                                                         property                                                                      provldlng tll® value

       Official Form 207                                         Sfatom®nt of Flnanclal Amlrs for Non-Indlvlduale Flllng for Bankruptcy                                  page 10

       Software Copyright (c) 1996-2020 Best Case, LLC - `mAnAr.b®stcaco,com                                                                                 Boot Case Efankruptry
Filed 10/26/20                                                                      Case 20-24783                                                                        Doc 30


        Debtor          Gregory a. Smi(h, M.D., A professional corporation                                         Case number /If from/ 20-24783



                       Name and addroes of reclplont                        Amount of money or descrlptlon and value of             Dates           Reason for
                                                                            property                                                                provldlng the valLio
               30.1                                                                                                                 10/20/2019;
                                                                                                                                    11/5/2019;
                                                                                                                                    11/20/2019;
                                                                                                                                    11/29/2019;
                                                                                                                                    12/13/2019;
                                                                                                                                    12/27/2019;
                                                                                                                                    12/30/19;
                                                                                                                                    01/10/2020;
                                                                                                                                    1'24'2020;
                                                                                                                                    2nlzozo.'
                                                                                                                                    2'21/2020;
                                                                                                                                    3'6'2020;
                                                                                                                                    3/20/2020;
                                                                                                                                    4'17'2020;
                                                                                                                                    5'1'2020;
                                                                                                                                    5/15/2020;
                                                                                                                                    5'29'2020;
                                                                                                                                    6/12/2020;
                                                                            $10,004.94; $10,004.95; $10,004.94;                     6'26/2020;
                                                                            $4,492.09; $8,791.22; $6,944.95; $312.16;               7/10/2020;
                                                                            $7,961.81 ; $8,154.04; $7,961.82;                       |IZHZOZO.,
                                                                            $7,961.81 ; $7,961.83; $7,961.81 ;                      ®IIIZOZO.'
                                                                            $7,961.82; $7,961.81 ; $7,961.83;                       8/21/2020;
                                                                            $15,750.05; $9,579.84; $9,579.84;                       9'4'2020;
                       Gregory G. Smith, M.D.                               $9,579.84; $9.559.50; $9,458.68;                        9/18/2020;      Payment for
                       9685 Nature Trail Way                                $9,458.69; $9.458.68; $9,458.69;                        10/2/2020;      servlces
                       Elk Grove, CA 95757                                  $9,458.67; $9,115.36                                    10'11/2020      rendered.

                       R®Iatlonshlp to debtor
                       Forrri®r sharohold®r and
                       former mama


              30.2 Mlteshkumar patel
              •    7600 Hospital Drive, Suite G                                                                                     10/11/2020;     Services
                       Sacramento, CA 95e23                                 $2,037.16; $8,148.40                                    10/12/20        rendered.

                       Relatlonshlp to debtor
                       Chief Executive Officer;
                       Sharoholdor




       Official Form 207                                      Statement of Flnanclal Affali€ for Nob-lhdlvlduale Flllng for Banknlptey                              page 11

       Soft`raro Copyrlght (c) 1996-2020 Best Case. LLC - `^nlM/.bestcase.com                                                                             Bck Can Bankruptey
Filed 10/26/20                                                                     Case 20-24783                                                                         Doc 30


         Debtor         ere       G. Smith, M.D., A Profossionail Co oration                                     Case number /#frorm/ 20-247e3



                        Name and address of roclpl®nt                    Amount of money or d®scriptlon and value of              Dates             Reason for
                                                                         property                                                                   provld]ng the value
                 30.3                                                                                                             10'17/19;
                                                                                                                                  10'18/19;
                                                                                                                                  10/20/19;
                                                                                                                                  10/25/19;
                                                                                                                                  10/29/19;
                                                                                                                                  11/3/19;
                                                                                                                                  11/5/19;
                                                                                                                                  11/13/19;
                                                                                                                                  11/14/19;
                                                                                                                                  11/20/19;
                                                                                                                                  11/21/19;
                                                                                                                                  11/26/19;
                                                                         $1,200; $1,000; $1,564.06; $500;                         11/28/19;
                                                                         $1,917.57; $1.ZOO; $1,300; $1,100;                       11/30/19;
                                                                         $1,917.57; $635.31 ; $854.80; $1,735;                    12/W19;
                        Carm®Ilta Yamballa                               $1,917.57; $800; $600; $1,100; $1,880;                   12'6/19;
                        9685 Nature Trail Way                            $598.06; $2,030.89; $1,ZOO; $1,300;                      12'9/19;          Re]mbursemont
                        Elk Grove, CA 95757                              $738.83                                                  12/13/19          for expenses.

                        R®lanonshlp to debtor
                        Forrrior manager Gregory G.
                        Smith, M.D.'s wlf¢


                                                                                                                                                    Payments tak®h
                                                                                                                                                    by Dr. Smith from
                                                                                                                                                    the clihlc, The
                                                                                                                                                    debtor d[sputes
                                                                                                                                  1/21/20;          that (ho payments
                        Gregory G. Smith, M.D.                                                                                    1/22/20;          w®ro properly
                        9685 Nature Trail Way                            $5,000; $5,000; $42,836.80; $33,152.48;                  214IZO.'          taken by Dr.
                        Elk Grove, CA 95757                              $20,000                                                  3/13/20; 4/9/20   Smith.

                        Relatlonslilp to debtor
                        Former shareholder and
                        fomer mama


       31. Wlthln 6 years before flllng thls case, has the debtor been a member of any consolldated group for tax purposes?

             INo
             1]     Yes. Idenfty below.

           Name Of the parent corporatl®n                                                                              Employer ld®ntjflcat]oh number of the parent
                                                                                                                       corporalon

       32. Wlthln a years b®foro filing this case, has the debtor ae an ®mployor boon roeponeibl® for contributing to a pension fund?

             INo
             I     yes. Identry below.

           Name ®f the p®nsi®n fund                                                                                    Employer ld®ntlflcatl®n number of the parent
                                                                                                                       corporatlon




       Official Fom 207                                     Statement of Flnanclal Affi]ii for Nan-lndlvlduale Flllng for Bankruptcy                                  page 12

       Sotwaro Copyright (c) 1986.2020 Best Caco, LLC -`^nmAr.bestcae®.com                                                                               Best Case Bankruptcy
Filed 10/26/20                                                                    Case 20-24783                                                                     Doc 30


       Debtor       Gpo          G. Smith, M.D., A Professional Co oration                                        Case number /#frorm/ 20-247e3



                         nature and D®claratlon

             WARNING - Bankruptey fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152,1341,1519, and 3571.

             I have examined the information in this Sfatomonf of Fi.nenci.a/ Aife/'rs and any attachments and have a reasonable belief that the information is true
             and correct.




        Position or relationship to debtor             Chief Executive Officer

      ^ro ardd"onal pages to Stetoment Of Financial Affairs for NonJndividuals Flling for Banknlp.cy (Cuslclal Fom ZO]\ attached?
       |No
       Eyes




       Official Form 207                                        Statement of Flnanclal Amlrs for Nob-Indlvlduale F]llho for Bankruptcy                         page 13
                                                                                                                                                   Best Case Efankruptey
       Software Copyright (c) 1996-2020 Best Case, LLC . `mmr.bestcase.com
